AFFIDAVIT OF SERVICE
/21 Pagelofi
INDEX #: 7:20-CV-10232MFT :20-cv-10234-PMH Doquyagntg§, ,fejed 01/18 g

DATE FILED: 12/7/2020
ATTORNEY: HASBANI & LIGHT P.c.

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

= HN

 

MTGLQ INVESTORS LP
Defendant(s)

 

STATE OF NEW YORK:
COUNTY OF ALBANY: 8&8:

STEF MARIE, BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOTA PARTY TO THIS ACTION AND IS OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

DEPONENT DESCRIBES THE INDIVIDUAL SERVED AS FOLLOWs:
SexF Approximate age 60 Approximate height 5'03" Approximate weight 123 Color of skin WHITE Color of hair BROWN

Sworn to before me on 01/06/2021

JILL DOCHERTY NO. 01D06373160
NOTARY PUBLIC, STATE OF NEW YORK
QUALIFIED IN ALBANY COUNTY
COMMISSION EXPIRES ON APRIL 2, 2022

XS. QP t te

= LF} oo STEF MARIE

ALSTATE PROCESS SERVICE INC,
60 BURT DRIVE DEER PARK, NY 11729 (631)667-1800
